Name: COMMISSION REGULATION (EC) No 869/95 of 20 April 1995 concerning deliveries of food products under private food-aid operations by humanitarian agencies
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  non-governmental organisations;  distributive trades
 Date Published: nan

 No L 89/6 IEN Official Journal of the European Communities 21 . 4. 95 COMMISSION REGULATION (EC) No 869/95 of 20 April 1995 concerning deliveries of food products under private food-aid operations by humanitarian agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Mana ­ gement Committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by the Act of Accession of Austria, Finland and Sweden, and by Regulation (EC) No 3290/94 (2), and in particular Article 9 (2) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in agricultural products, Whereas Article 14 (4) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 340/95 (4), stipulates that no security is required in the case of export licences or certificates not involving advance fixing which are issued in respect of exports to third countries in connection with non-Community food ­ aid operations conducted by humanitarian agencies approved at Community level ; Whereas a new Member State has requested the approval of two agencies ; whereas that Member State regards approval as particularly necessary in view of the ongoing food-aid operations for the former Yugoslavia ; Whereas advance fixing of the refund will become obliga ­ tory with effect from the entry into force of the Uruguay Round agricultural agreement ; whereas, as a result, appli ­ cation of this Regulation should be restricted to the date of entry into force of that agricultural agreement ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of applying Article 14 (4) of Regulation (EEC) No 3719/88, the approved humanitarian agencies shall be :  Caritas  The Red Cross. Article 2 1 . This Regulation shall apply until 30 June 1995. 2. However :  in respect of products falling within the rice and wine sectors, this Regulation shall apply until '31 August 1995',  in respect of products falling within the sugar sector, this Regulation shall apply until '30 September 1995',  in respect of products falling within the olive oil sector, this Regulation shall apply until *31 October 1995'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12 . 1994, p . 105. (3) OJ No L 331 , 2. 12. 1988 , p. 1 . H OJ No L 39, 21 . 2. 1995, p. 1 .